Exhibit 10.1

      (EMULEX LOGO) [a51123a5112300.gif]   KEY EMPLOYEE RETENTION AGREEMENT

1. Introduction. This Key Employee Retention Agreement (the “Agreement”) was
approved by the Compensation Committee of the Board of Directors of Emulex
Corporation, a Delaware corporation (“ELX”), on January 15, 2009 and is entered
into by ELX and its Affiliates (collectively, the “Company”) and [INSERT NAME],
[INSERT TITLE] (the “Executive”), effective January 16, 2009. “Affiliates” shall
have the meaning set forth in the Delaware General Corporations Law,
Section 203(c). Because the Company and its Affiliates wish to assure themselves
of both present and future continuity of management in the event of any Change
in Control (as defined below), as well as the objectivity of management in the
event of a proposed Change in Control, the Executive and the Company are hereby
entering into this Agreement which amends, restates and supersedes any and all
prior Key Employee Retention Agreements between the Executive and the Company,
and any other severance agreement, policy or practice previously maintained by
the Company that is applicable to the Executive, except as explicitly set forth
in Section 10(a). For the avoidance of doubt, the Executive is not eligible to
participate in the Emulex Corporation Change in Control Retention Plan,
effective on November 20, 2008.
2. Eligibility for Benefits.
     (a) General Rules. Subject to the requirements set forth in this Section,
the Company will grant severance benefits under the Agreement to the Executive.
          (i) Eligible Termination. The Executive will receive the benefits set
forth in the Agreement in the event the Executive is either (i) involuntarily
terminated by the Company for a reason other than Cause or (ii) resigns for Good
Reason (collectively, a “Termination Event”), in either case during the Change
in Control Period and in either case provided that such Termination Event
constitutes a “separation from service” within the meaning of Section 409A of
the Code.
          (ii) In order to be eligible to receive benefits under the Agreement,
the Executive must (A) execute a general waiver and release of all
employment-related claims against the Company substantially in the form attached
to this Agreement, and deliver such general waiver and release to the Company
within thirty (30) days after the Termination Date and such release must become
effective and (B) comply throughout the Change in Control Period and at all
applicable times thereafter with the covenants set forth in Section 7 of this
Agreement.
     (b) Ineligible Terminations. For avoidance of doubt, the Executive will not
receive benefits under the Agreement in any of the following circumstances:
          (i) The Executive is involuntarily terminated for Cause.
          (ii) The Executive voluntarily terminates employment with the Company
for a reason other than Good Reason or for no reason. Voluntary terminations
include, but are not limited to, death, Disability, resignation, retirement, or
failure to return from a leave of absence on the scheduled date.
3. Definitions.
Capitalized terms used in this Agreement, unless defined elsewhere in this
Agreement, shall have the following meanings:
     (a) “Beneficial Owner” or “Beneficially Owned” has the definition given in
Rule 13d-3 promulgated under the Exchange Act.
     (b) “Board” means the Board of Directors of ELX.
     (c) “Cause” means (i) the Executive’s continued failure to substantially
perform the material duties of his office (other than as a result of total or
partial incapacity due to physical or mental illness), (ii) embezzlement or
theft by the Executive of the Company’s property that is materially injurious to
the financial condition of the Company, (iii) the commission of any act or acts
on the Executive’s part resulting in the conviction of the Executive of a felony
under the laws of the United States or any state, (iv) the Executive’s willful
malfeasance or willful misconduct in connection with the Executive’s duties to
Company or any other act or omission which is materially injurious to the
financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, or (v) a material breach by the Executive of any of
the material provisions of (A) this Agreement, (B) any non-compete,
non-solicitation or confidentiality provisions to which the Executive is subject
or (C) any policy of the Company to which the Executive is subject, including
policies regarding proprietary information. However, no termination shall be
deemed for Cause under clause (i), (iv) or (v) unless the Executive is first
given written notice by the Company of the specific acts or omissions which the
Company deems constitute grounds for a termination for Cause, is provided with
at least thirty (30) days after such notice to cure the specified deficiency and
fails to substantially cure such deficiency within such time frame in the
reasonable determination of the Board.
     (d) “Change in Control” means the occurrence of any of the following
events:
          (i) The sale, exchange, lease or other disposition of all or
substantially all of the assets of the Company to a person or group of related
persons, as such terms are defined or described in Sections 3(a)(9) and 13(d)(3)
of the Exchange Act, that will continue the business of the Company in the
future; or
          (ii) A merger, consolidation or similar transaction involving the
Company and at least one other entity in which the voting securities of the
Company Beneficially Owned by the shareholders of the Company immediately prior
to such merger, consolidation or similar transaction do not represent, after
conversion if applicable, more than fifty percent (50%) of the total voting
power of the surviving controlling entity outstanding immediately after such
merger, consolidation or similar transaction; provided that any person who
(A) was a Beneficial Owner of the voting securities of the Company immediately
prior to such merger, consolidation or similar transaction, and (B) is a
Beneficial Owner of more than 20% of the securities of the Company or the
surviving controlling entity immediately after such merger, consolidation or
similar transaction, shall be excluded from the list of “shareholders of the
Company immediately prior to such merger, consolidation or similar transaction”
for purposes of the preceding calculation; or
          (iii) Any person or group is or becomes the Beneficial Owner, directly
or indirectly, of more than fifty percent (50%) of the total voting power of the
voting stock of the Company (including by way of merger, consolidation or
otherwise); or
          (iv) During any period of two (2) consecutive years, individuals who
at the beginning of such period constituted the
Key Employment Retention Agreement

1



--------------------------------------------------------------------------------



 



Board (together with any new directors whose election by such Board or whose
nomination for election by the shareholders of ELX was approved by a vote of a
majority of the directors of ELX then still in office, who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board then in office; or
          (v) A dissolution or liquidation of the Company,
          provided, as to each of events (i) to (v), and for avoidance of doubt,
no Change in Control will be deemed to have occurred as a result of any
transaction that takes place solely between or among ELX and its Affiliates,
including, by way of example and without limitation, (a) a transfer of assets
between or among ELX and its Affiliates or a transfer of assets between or among
the Affiliates themselves, (b) a merger of ELX and any one or more Affiliates or
a merger of one or more Affiliates with each other, (c) the dissolution or
liquidation of one of the Affiliates of ELX without the dissolution or
liquidation of all of the Affiliates of ELX, or (d) the transfer of ownership of
one of the Affiliates of ELX to another Affiliate of ELX.
     (e) “Change in Control Period” means the period commencing twelve
(12) months prior to and ending twenty four (24) months following the effective
date of a Change in Control.
     (f) “Code” means the Internal Revenue Code of 1986, as amended.
     (g) “Company” means Emulex Corporation (a Delaware corporation), its
Affiliates, and any successor as provided in Section 10(b) hereof.
     (h) “Disability” means the physical or mental incapacitation such that for
a period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) month consecutive period, the Executive is unable to
substantially perform his duties. Any question as to the existence of the
Executive’s physical or mental incapacitation as to which the Executive or the
Executive’s representative and the Company cannot agree shall be determined in
writing by a qualified independent physician mutually acceptable to the
Executive and the Company. If the Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of a “Disability” made in writing to the Company and
the Executive shall be final and conclusive for all purposes of the benefits
under this Agreement.
     (i) “Emulex Option” means each option to purchase shares of the Company
that is granted to the Executive prior to a Change in Control and each option to
purchase shares of the stock of the Company’s successor (by purchase of assets,
merger, consolidation, reorganization or otherwise) that is granted to the
Executive by such successor in connection with or after a Change in Control,
whether in exchange or substitution for an option granted to the Executive by
the Company prior to the Change in Control or otherwise.
     (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (k) “Good Reason” means the Executive’s resignation of his or her
employment with the Company as a result of the occurrence of one or more of the
actions listed below, which such action or actions remain uncured for at least
thirty (30) days following written notice from the Executive to the Company
describing the occurrence of such action or actions and asserting that such
action or actions constitute grounds for a Good Reason resignation which notice
must be provided by the Executive no later than ninety (90) days after the
initial existence of such condition, provided that such resignation occurs no
later than sixty (60) days after the expiration of the cure period. The listed
actions are the following, if they occur without the Executive’s express written
consent: (i) any material diminution in the level of the Executive’s authority,
responsibilities or duties; (ii) a reduction of ten percent (10%) or more in the
level of the base salary, target bonus, or employee benefits to be provided to
the Executive; (iii) the relocation of the Executive to a principal place of
employment that increases the Executive’s one-way commute by more than
thirty-five (35) miles from the Executive’s current principal place of
employment, without the Executive’s express written consent; or (iv) the failure
of any successor to the business of the Company or to substantially all of the
assets and/or business of the Company to assume the Company’s obligations under
this Agreement as required by Section 10(b).
     (l) “IRS” means the Internal Revenue Service.
     (m) “Pay” means the Executive’s monthly base pay at the rate in effect on
the Termination Date (or if greater, the last regularly scheduled payroll period
immediately preceding a Change in Control) and inclusive of the Executive’s
target bonus level (expressed as a percentage of base pay) with respect to the
fiscal year prior to the Termination Date. One-time bonuses paid by the Company
that are not paid under a bonus plan adopted by the Company shall be excluded
from Pay for purposes of this Agreement. Examples of such one-time bonuses are
sign-on bonuses or special recognition bonuses.
     (n) “Severance Period” means [INSERT NUMBER OF MONTHS] months.
     (o) “Stock Award” means shares of restricted stock, and restricted stock
units, stock appreciation rights, and other equity-based awards which are
awarded to the Executive prior to a Change in Control; and each share of
restricted stock, each restricted stock unit, each stock appreciation right, and
each other equity-based award of the Company’s successor (by purchase of assets,
merger, consolidation, reorganization or otherwise) which is awarded to the
Executive by such successor in connection with or after a Change in Control,
whether in exchange or substitution for restricted stock, restricted stock
units, stock appreciation rights, or other equity-based award granted to the
Executive by the Company prior to the Change in Control or otherwise; which
shares or units are subject to a substantial risk of forfeiture and restrictions
on transferability during a specified vesting period.
     (p) “Termination Date” means the last date on which the Executive is in
active employment status with the Company.
4. Amount of Benefit. Severance benefits payable under the Agreement are as
follows:
     (a) The Executive will receive a cash severance payment equal to Pay
multiplied by the Severance Period as well as the other severance benefits
described in Section 8 of the Agreement.
     (b) Notwithstanding any other provision of the Agreement to the contrary,
any amount paid or benefit provided to the Executive under this Agreement shall
be in lieu of any severance payment or other benefits to which the Executive
otherwise would have been entitled under any other arrangement covering the
Executive, unless expressly otherwise agreed to by the Company in writing. In
the event that the Executive is entitled to receive severance pay or severance
benefits under any agreement or contract with the Company or any plan, policy,
program or other arrangement adopted or established by the Company (“Other
Benefits”), the severance payments and other severance benefits payable
hereunder shall be reduced by the Other Benefits.
Key Employee Retention Agreement

2



--------------------------------------------------------------------------------



 



5. Emulex Options and Stock Awards.
     (a) Vesting Acceleration. Upon a Termination Event during the Change in
Control Period, the vesting of the Executive’s right to exercise each Emulex
Option, and vest in the Stock Awards held by the Executive as of the Termination
Date will be fully accelerated as of the Termination Date so that the Executive
will have the right to exercise such Emulex Option in full at any time during
its remaining term and all grants of Stock Awards received by the Executive
shall thereafter be fully vested and non-forfeitable.
     (b) Exercise Extension. In addition to the acceleration described above in
Section 5(a), following a Termination Event during the Change in Control Period,
the Executive will be permitted to exercise any Emulex Option for a period of
twelve (12) months following his Termination Date, provided that such Emulex
Option has not by such time expired according to its terms.
6. Time of Payment and form of benefit, no mitigation.
     (a) Subject to Section 13, the cash severance payment under this Agreement
shall be paid in a lump sum within fifteen (15) days following the last day of
any waiting period or revocation period as required by applicable law in order
for the general waiver and release required by Section 2(a)(ii) of this
Agreement to be effective, and in no case later than March 15 of the year
following the year in which the Executive’s employment was terminated.
     (b) The Executive will not be obligated to seek employment or otherwise
mitigate the severance payment or other benefits provided hereunder. Severance
payments will not be reduced by other compensation earned by the Executive from
another employer following termination.
7. Executive Covenants.
     (a) Scope of Covenants. The cash severance payment, the option
acceleration, and the other severance benefits provided for under the Agreement
are subject to the covenants made by the Executive (the “Covenants”) in the
Employee Creation and Nondisclosure Agreement previously signed by the
Executive.
     (b) Compliance Determinations. It is expressly understood and agreed that
although the Executive and the Company consider the restrictions contained in
the Covenants to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in the Covenants is an unenforceable restriction against
the Executive, for which injunctive relief is unavailable, the provisions of the
Covenants shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Furthermore, such a
determination shall not limit the Company’s ability to cease providing payments
or benefits during the remainder of any Severance Period, if applicable, unless
a court of competent jurisdiction has expressly declared that action to be
unlawful. Alternatively, if any court of competent jurisdiction finds that any
restriction contained in the Covenants is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained in the Covenants
or other provisions of this Agreement.
     (c) No Right to Severance Payment; Benefit Termination. The Executive’s
right to the cash severance payment, the option acceleration, and the other
severance benefits under this Agreement will terminate immediately if the
Executive, at any time, violates any Covenants.
8. Continuation of Employment Benefits.
Following a Termination Event during the Change in Control Period, the Executive
shall receive the severance benefits described in this Section.
     (a) Health Plan Benefits Continuation.
          (i) If the Executive is enrolled in a health, vision or dental plan
sponsored by the Company, he may be eligible to continue coverage (the
“Continued Coverage”) under such health, vision or dental plan (or to convert to
an individual policy) under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”). The Company will notify the individual of any such right to
continue health coverage at the time of termination. In the event that the
Executive is not eligible to receive Continued Coverage through the Company
(because the Executive is not enrolled in any plan sponsored by the Company), it
is understood and agreed that Section 8(a) shall not be applicable to the
Executive and he shall not be eligible to receive the Continued Coverage
Premiums (as defined below).
          (ii) In connection with the Continued Coverage, the Company will pay,
on behalf of the Executive, the full amount of the Executive’s Continued
Coverage premiums until the earlier of (A) the end of the Severance Period or
(B) the date the Executive and his or her dependants become covered under a new
employer’s health plan (the “Continued Coverage Premiums”). The Continued
Coverage Premiums will cover the Executive’s dependents if, and only to the
extent that, such dependents were enrolled in a health, vision or dental plan
sponsored by the Company prior to the Executive’s Termination Date and such
dependents’ premiums under such plans were paid by the Company prior to the
Executive’s Termination Date. Notwithstanding the foregoing, no provision of
this Agreement will affect the continuation coverage rules under COBRA or any
other applicable law. Therefore, the period during which the Executive must
elect to continue the Company’s group medical, vision or dental coverage under
COBRA or other applicable law, the length of time during which Continued
Coverage will be made available to the Executive, and all other rights and
obligations of the Executive under COBRA or any other applicable law (except the
obligation to pay premiums that the Company pays during the Severance Period)
will be applied in the same manner that such rules would apply in the absence of
this Agreement It is expressly understood and agreed that the Executive will be
solely responsible for payment of premiums for continuation coverage under COBRA
or any applicable state continuation coverage law following the earlier to occur
of subsections (A) and (B) above.
     (b) Other Employee Benefits. All non-health benefits (such as life
insurance and disability coverage) terminate as of the Executive’s Termination
Date (except to the extent that any conversion privilege is available
thereunder).
     (c) Outplacement Services. A payment of up to USD $15,000 for reimbursement
of the cost of outplacement services utilized by the Executive within twelve
(12) months after his or her Termination Date or, such shorter period as the
Company determines to be consistent with the requirements of Section 409A of the
Code, and in any case, such reimbursement to be paid not later than the end of
the calendar year following the year in which the expense is incurred.
9. Excise Taxes.
     (a) After Tax Amount. In the event that any benefits payable to the
Executive pursuant to this Agreement (“Payments”) (i) constitute “parachute
payments” within the meaning of Section 280G of the Code, and (ii) but for this
Section 9 would be subject to the excise tax imposed by Section 4999 of the
Code, or any comparable successor provisions (the “Excise Tax”), then the
Key Employee Retention Agreement

3



--------------------------------------------------------------------------------



 



Executive’s payments hereunder shall be either (a) provided to the Executive in
full, or (b) provided to the Executive as to such lesser extent which would
result in no portion of such benefits being subject to the Excise Tax, whichever
of the foregoing amounts, when taking into account applicable federal, state,
local and foreign income and employment taxes, the Excise Tax, and any other
applicable taxes, results in the receipt by the Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. In the case of a
reduction in payments, the lump sum cash severance payment shall be reduced
first. Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section 9 shall be made in writing in good
faith by a recognized accounting firm selected by the Company (the
“Accountants”). For purposes of making the calculations required by this
Section 9, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of the Code and other applicable
legal authority. The Company and the Executive shall furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this Section 9. The Company shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this Section 9.
     (b) IRS Determinations. If, notwithstanding any reduction described in
Section 9(a), the IRS determines that the Executive is liable for the Excise Tax
as a result of the receipt of any payments made pursuant to this Agreement, then
the Executive shall be obligated to pay back to the Company, within thirty
(30) days after a final IRS determination or in the event that the Executive
challenges the final IRS determination, a final judicial determination, a
portion of the Payments equal to (the “Repayment Amount.”) The Repayment Amount
shall be the smallest such amount, if any, as shall be required to be paid to
the Company so that the Executive’s net after-tax proceeds with respect to the
Payments (after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such benefits) shall be maximized. The Repayment
Amount shall be zero if a Repayment Amount of more than zero would not result in
the Executive’s net after-tax proceeds with respect to the Payments being
maximized. If the Excise Tax is not eliminated pursuant to this Section 9(b),
the Executive shall pay the Excise Tax.
     (c) Company Payment. Notwithstanding any other provision of this Section 9,
if (i) there is a reduction in the payments to an Executive as described in this
Section 9, (ii) the IRS later determines that the Executive is liable for the
Excise Tax, the payment of which would result in the maximization of the
Executive’s net after-tax proceeds (calculated as if the Executive’s benefits
had not previously been reduced), and (iii) the Executive pays the Excise Tax,
then the Company shall pay to the Executive those payments which were reduced
pursuant to this Section 9 as soon as administratively possible after the
Executive pays the Excise Tax so that the Executive’s net after-tax proceeds
with respect to the Payments are maximized.
10. Severability; Entire Agreement; Amendments; binding nature of Agreement.
     (a) Severability; Entire Agreement; Amendments. This Agreement sets forth
the entire understanding between the Executive and the Company as to the subject
matter hereof. The terms of any prior plans, policies or agreements relating to
the subject matter hereof are hereby superseded and replaced by this Agreement,
provided that this Agreement shall not supersede any severance provisions set
forth in any applicable contract of employment between the Executive and the
Company, except that in order to avoid a duplication of benefits, Executive
shall not be entitled to any severance payments or benefits under such contract
of employment if Executive is entitled to severance payments and benefits under
this Agreement. There are no terms, conditions, representations, warranties or
covenants other than those contained herein. No term or provision of this
Agreement may be amended, waived, released, discharged or modified in any
respect, except in writing, signed by the both parties. No waiver of any breach
or default shall constitute a waiver of any other breach or default whether of
the same or any other covenant or condition. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement.
          (b) Binding Effect On Successor To Company. This Agreement shall be
binding upon any successor or assignee, whether direct or indirect, by purchase,
merger, consolidation or otherwise, to all or substantially all the business or
assets of the Company, or upon any successor to the Company as the result of a
Change in Control, and any such successor or assignee shall be required to
perform the Company’s obligations under the Agreement, in the same manner and to
the same extent that the Company would be required to perform if no such
succession or assignment or Change in Control had taken place. In such event,
the term “Company,” as used in the Agreement, shall mean the Company as
hereinafter defined and any successor or assignee as described above which by
reason hereof becomes bound by the terms and provisions of this Agreement.
11. No Implied Employment Contract.
The Agreement shall not be deemed (a) to give the Executive any right to be
retained in the employ of the Company or (b) to interfere with the right of the
Company to discharge the Executive at any time and for any reason, subject to
the provisions of any contract of employment between the Executive and the
Company, which right is hereby reserved.
12. Legal Construction. This Agreement is intended to be governed by and shall
be construed in accordance with the laws of the State of California, without
giving effect to its principles of conflict of laws.
13. Effect of Section 409A of the Code. If the Executive is deemed on the
Termination Date to be a “specified employee” (as such term is defined under
Section 409A of the Code and the regulations and other Treasury Department
guidance promulgated thereunder), then with regard to any payment or the
provision of any benefit that is considered deferred compensation under
Section 409A of the Code payable on account of a “separation from service,” to
the extent required to avoid any taxes imposed under Section 409A(a)(1) of the
Code, such payment or benefit shall be made or provided at the date which is no
more than fifteen (15) days following the earlier of (i) the expiration of the
six (6) month period measured from the date of such “separation from service” of
the Executive, and (ii) the date of the Executive’s death.
14. Notice. Notices and all other communications provided for in this Agreement
(including any notice of termination) shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the respective addresses last
given by each party to the other; provided, that all notices to the Company
shall be directed to the attention of the Board with a copy to the Secretary of
the Company. All notices and communications shall be deemed to have been
received on the date of delivery thereof or on the third business day after the
mailing
Key Employee Retention Agreement

4



--------------------------------------------------------------------------------



 



thereof, except that notice of change of address shall be effective only upon
receipt.
15. Counterparts. This Agreement may be executed in one or more counterparts.
16. Execution. IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed, effective as of the 16th day of January, 2009.
EMULEX CORPORATION:

             
By:
      Date:    
 
           
Name:
           
Title:
           
 
           
AGREED:
           
 
           
By:
      Date:    
 
           
Name:
           

Key Employee Retention Agreement

5



--------------------------------------------------------------------------------



 



(EMULEX LOGO) [a51123a5112300.gif]   GENERAL WAIVER AND RELEASE FORM

1. In return for payment of severance benefits pursuant to the Key Employee
Retention Agreement (the “Agreement”), I hereby generally and completely release
the Company (as defined in the Agreement) and its directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
insurers, and assigns (collectively the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to my signing this Release. This general release includes, but is not limited
to: (1) all claims arising out of or in any way related to my employment with
the Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including wages, salary, bonuses,
commissions, vacation pay, expense reimbursements (to the extent permitted by
applicable law), severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including without limitation claims for fraud,
defamation, emotional distress, and discharge in violation of public policy;
(5) all federal, state, and local statutory claims, including without limitation
claims for discrimination, harassment, retaliation, attorneys’ fees and costs,
or other claims arising under the federal Civil Rights Act of 1964 (as amended),
the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), the Older Worker
Benefit Protection Act (“OWBPA”), the federal Worker Adjustment and Retraining
Notification Act (as amended) and similar laws in other jurisdictions, the
Employee Retirement Income Security Act of 1974 (as amended), the Family and
Medical Leave Act of 1993, and California Fair Employment and Housing Act (as
amended), the California Family Rights Act (as amended), California Labor Code
section 1400 et. seq. and any similar laws in other jurisdictions; and (6) any
and all claims for violation of the federal, or any state, constitution;
provided, however, that this Release does not waive, release or otherwise
discharge any claim or cause of action arising after the date I sign this
Agreement, nor does this Release extend to any obligation incurred under the
Agreement or any right to enforce my rights under the Agreement.
2. This Agreement includes a release of claims of discrimination or retaliation
on the basis of workers’ compensation status, but does not include workers’
compensation claims. Excluded from this Agreement are any claims which by law
cannot be waived in a private agreement between employer and employee, including
but not limited to claims under California Labor Code section 2802 and the right
to file a charge with or participate in an investigation conducted by the Equal
Employment Opportunity Commission (“EEOC”) or any state or local fair employment
practices agency. I waive, however, any right to any monetary recovery or other
relief should the EEOC or any other agency pursue a claim on my behalf.
3. I acknowledge and represent that I have not suffered any age or other
discrimination, harassment, retaliation, or wrongful treatment by any of the
Released Parties. I also acknowledge and represent that I have not been denied
any rights including, but not limited to, rights to a leave or reinstatement
from a leave under the Family and Medical Leave Act of 1993, the California
Family Rights Act, the Uniformed Services Employment and Reemployment Rights Act
of 1994, or any similar law of any jurisdiction.
4. I agree that I am voluntarily executing this Release. I acknowledge that I am
knowingly and voluntarily waiving and releasing any rights I may have under the
ADEA and that the consideration given for this Release is in addition to
anything of value to which I was already entitled. I further acknowledge that I
have been advised by this writing, as required by the ADEA, that: (a) my waiver
and release specified in this paragraph does not apply to any rights or claims
that may arise after the date I sign this Release; (b) I have been advised to
consult with an attorney prior to signing this Release; (c) I have at least
twenty-one (21) days to consider this Release (although I may choose to sign it
any time on or after my Termination Date); (d) I have seven (7) calendar days
after I sign this Release to revoke it (“Revocation Period”); and (e) this
Release will not be effective until I have signed it and returned it to the
Company’s Human Resources Department and the Revocation Period has expired. I
further acknowledge that, upon executing this Release, I have used all or as
much of the twenty-one (21) day period as I deem necessary to fully consider
this Release, and, if I have used less than the full twenty-one (21) day period,
I waive the portion not used. In addition, if my termination of employment has
occurred in connection with a layoff or exit incentive program, I acknowledge
that (x) I have received a disclosure from the Company that includes a
description of the class, unit or group of individuals covered by such layoff or
exit incentive program, the eligibility factors for such program, and any time
limits applicable to such program and a list of job titles and ages of all
employees selected for this group termination and ages of those individuals in
the same job classification or organizational unit who were not selected for
termination (“Disclosures”); and (y) I have at least forty-five (45) days after
I have received the Disclosures to consider this Release (although I may choose
to sign it any time on or after my Termination Date) in lieu of the twenty-one
(21) day period described above.
5. I UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. In giving this release, which includes claims which may be unknown to me
at present, I acknowledge that I have read and understand Section 1542 of the
California Civil Code, which states:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any unknown or unsuspected claims that I may have against the
Company.

Employee Signature (to be signed only after a Termination Event):  
Employee Name: 
Date Signed: 
Key Employee Retention Agreement - Exhibit

 